EXHIBIT 10.5
AMENDMENT TO EMPLOYMENT AGREEMENT
ROB WRUBEL
October 31, 2008
Dear Rob
     As you know, on August 6, 2007, you entered into an employment agreement in
connection with the acquisition of Aptimus, Inc., by Apollo Group Inc.
(hereinafter “Employment Agreement”). We now desire to amend the Employment
Agreement in consideration of other benefits provided to you, to provide for the
payment of severance to you, and in order to bring the provisions of the
Employment Agreement into compliance with the applicable requirements of
Section 409A of the Internal Revenue Code.
     We agree as follows:

  1.   Section 8 of the Employment agreement is hereby amended to read as
follows:

“If your employment is terminated by Apollo (or Apollo Marketing) without
“cause” (as defined below) on or before October 29, 2009, you will receive your
salary and accrued vacation earned up to the effective date of your termination.
In addition, if you execute and deliver to Apollo, within twenty-one days (or
forty-five days if such longer period is required by applicable law) after such
termination of employment, a signed settlement agreement and general release in
a form and manner provided by Apollo (hereafter the “Release), and provided you
agree to act as an advisor to Apollo as provided in Section 2 below, and further
provided that the Release becomes effective and enforceable in accordance with
its terms following any applicable revocation period, then in addition to the
amounts described above, Apollo will provide you with the additional benefits
set forth in this paragraph. First, Apollo will continue to pay you your base
salary as a severance payment for a period of twelve months. Such payment (the
“Involuntary Termination Payment”) shall be made in a series of successive equal
periodic payments in accordance with Apollo’s regularly-scheduled payroll dates
for salaried employees, with the first such payment to be made on the first such
regularly-scheduled payroll date, within the sixty (60)-day period following the
date of your “separation from service"(as defined below) due to such termination
of employment, on which the required Release is so effective and enforceable,
but in no event later than the last day of such sixty (60)-day period on which
the required Release is so effective, unless a further deferral is required
pursuant to Section 15 of your Employment Agreement (as modified by this
Agreement). Each such Involuntary Termination Payment shall be treated as part
of a series of individual and separate payments for purposes of Section 409A of
the Internal Revenue Code, the “Code”). Second, Apollo shall also reimburse you
for any COBRA premiums you pay during the twelve (12) month period following
your termination of employment for continued medical care coverage under the
Company’s group health care plan. With respect to each such COBRA premium
payment you make for such period, you shall provide the Company with appropriate
documentation evidencing that payment within sixty (60) days after the required
payment date, and the Company shall reimburse you for that payment within thirty
(30) days thereafter, but in no event will any reimbursement of COBRA premiums
for such period be made later than the last day of the calendar year following
the calendar year in which those premiums are paid, and your right to such
reimbursement cannot be exchanged or liquidated for any other benefit. Third,
(A) the Two Year Option (to the extent not fully vested) shall become fully
vested; (B) any Aptimus Awards (to the extent not fully vested) shall become
fully vested, and (C) you shall immediately be credited with additional
employment with Apollo/Apollo Marketing for purposes of the vesting schedule in
effect for the Four Year Option so that you shall be immediately vested in such
option to the same extent as if you had completed an additional twelve
(12) months of employment with Apollo/Apollo Marketing prior to your termination
date.

1



--------------------------------------------------------------------------------



 



If your employment is terminated by Apollo (or Apollo Marketing) with “cause”
(as defined below), or by you for any reason, you will receive your salary and
accrued vacation earned up to the effective date of your termination. You will
not be eligible for any severance benefits.
If you employment is terminated for any reason after October 29, 2009, you will
receive your salary and accrued vacation earned up to the effective date of your
termination. You will no longer be eligible for severance benefits hereunder.
Instead, you will be eligible to participate in any severance benefit plan or
program that Apollo makes generally available to its management employees, if
any, subject to the terms of such severance plans and programs.
For purposes of this Agreement, “Cause” shall be defined as:
          (i) Repeated failure to meet the reasonable and lawful directives of
the President of Apollo Group (or an officer in a higher position than the
President of Apollo Group to whom you have been directed to report);
          (ii) Conviction of a felony (or a plea of guilty or nolo contendere by
you to a felony) or any other crime against or involving Apollo or Apollo
Marketing;
          (iii) Acts of fraud, dishonesty or misappropriation committed by you
with respect to or that is harmful to Apollo or Apollo Marketing;
          (iv) Willful, reckless or negligent misconduct by you with respect to
or that is harmful to Apollo, Apollo Marketing or any of its officers,
directors, employees, clients, partners, insurers, subsidiaries, parents, or
affiliates;
          (v) A material breach of this Agreement or the Proprietary Information
and Inventions Agreement signed by you.
The foregoing is an exclusive list of the acts or omissions that shall be
considered “Cause” for the termination of your employment by Apollo/Apollo
Marketing. With respect to the acts or omissions set forth in clauses (i),
(iii), (iv) and (v) above, (x) you shall be provided with thirty (30) days
advance written notice detailing the basis for the termination of employment for
Cause, (y) during the thirty (30) day period after you have received such
notice, you shall be on leave status, you shall not report to work, unless
instructed otherwise by Apollo, and shall have the opportunity to present your
case to a committee of independent directors of Apollo’s Board of Directors (the
“Board”) before any termination for Cause is finalized and (z) you shall
continue to receive the compensation and benefits provided by this Agreement
during the 30-day period. In addition, no act or omission shall give rise to a
termination for Cause if performed in good faith and with an objectionably
reasonable belief that the action or inaction was in the best interest of Apollo
or Apollo Marketing.
For purposes of this Agreement, you will be deemed to incur a separation from
service on the date on which the level of your bona fide services as an employee
(or non-employee consultant) permanently decreases to a level that is not more
than twenty percent (20%) of the average level of services you rendered as an
employee during the immediately preceding thirty-six (36) months (or any shorter
period of such service with Apollo and Aptimus). Any such determination,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Code Section 409A.”

2



--------------------------------------------------------------------------------



 



      2.   During the period in which you are receiving severance benefits from
Apollo as outlined above (the “Severance Period”), you agree that you will
remain available to provide advisory services to Apollo’s Chief Executive
Officer and Board of Directors, as such advisory services may be requested from
time to time, up to a maximum of 10 hours per month. During such Severance
Period, you will not vest in any additional options, restricted stock units or
other equity awards that may have been made or granted to you by Apollo during
your period of employment with Apollo or Apollo Marketing, and the limited
post-termination exercise period for exercising any such options (or your
assumed Aptimus options) shall continue to be measured from the date of your
termination of employment and will not be extended for any additional period by
reason of your advisor status during the Severance Period. You agree that any
Apollo confidential and/or proprietary information that you learn as a result of
these advisory services shall remain subject to the restrictions on use and/or
disclosure that are set forth in your Apollo Proprietary Information and
Inventions Agreement. During the Severance Period, you agree that you will not
engage in any activities that create or create the appearance of, a conflict of
interest with your status as an advisor to the Company. Specifically, during the
Severance Period, you agrees that you will not on you own or as an employee,
agent, promoter, consultant, advisor, independent contractor, general partner,
officer, director, investor, lender or guarantor or in any other capacity,
directly or indirectly:

          (i) conduct, engage in, be connected with, have any interest in, or
assist any person or entity engaged in, any business, whether in the United
States, any possession of the United States or any foreign country or territory,
that competes with any of the businesses or programs conducted by the Company in
the education industry during the period of his employment with the Company
(hereafter collectively referred to as the “Businesses”); or
          (ii) permit your name to be used in connection with a business which
is competitive or substantially similar to the Businesses.
Notwithstanding the foregoing you may own, directly or indirectly, solely as an
investment, up to one percent (1%) of any class of publicly traded securities of
any business that is competitive or substantially similar to the Businesses.
In the event that you violate the provisions of this Section, then the Company’s
obligation to provide you with severance as set forth above shall cease
forthwith, and you will be obligated to return any severance payments received
by you during any period of time that you were in violation of this provision.

3.   You agree that during your employment and for twelve (12) months
thereafter, you will not:

     (a) directly or indirectly encourage or solicit any employee, faculty
member, consultant or independent contractor to leave the employment or service
of the Company (or any affiliated company) for any reason or interfere in any
other manner with any employment or service relationships at the time existing
between the company (or any affiliated company) and its employees, faculty
members, consultants and independent contractors.
     (b) directly or indirectly solicit any vendor, supplier, licensor, licensee
or other business affiliate of the Company (or any affiliated company) or
directly or indirectly induce any such person to terminate its existing business
relationship with the Company (or affiliated company) or interfere in any other
manner with any existing business relationship between the Company (or any
affiliated company) and any such vendor, supplier, licensor, licensee or other
business affiliate.

3



--------------------------------------------------------------------------------



 



4.   You agree that it would be difficult to measure any damages which might
result from any breach by you of the promises set forth above, and that in any
event money damages would be an inadequate remedy for any such breach.
Accordingly, you agree that if you breach, or propose to breach, any portion of
this Agreement, Apollo shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to Apollo.   5.  
Section 15 of the Employment Agreement is hereby amended to read as follows:    
  “Notwithstanding any provision to the contrary in this Agreement, no payments
or benefits to which you become entitled under Section 8 of this Agreement in
connection with your termination of employment (other than the reimbursement of
your COBRA premiums during the applicable period of your COBRA coverage) shall
be made or paid to you prior to the earlier of (i) the first day of the seventh
(7th) month following the date of your separation from service due to such
termination of employment or (iii) the date of your death, if you are deemed,
pursuant to the procedures established by the Compensation Committee of the
Apollo Board of Directors in accordance with the applicable standards of Code
Section 409A and the Treasury Regulations thereunder and applied on a consistent
basis for all for all non-qualified deferred compensation plans of Apollo and
its subsidiaries subject to Code Section 409A, to be a “specified employee” at
the time of such separation from service and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this Section 15 shall be paid to you in a lump
sum, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them herein. In no event
shall the foregoing holdback provisions apply to any Involuntary Termination
Payment that is otherwise payable to you within the short-term deferral period
allowable under Code Section 409A (the period commencing upon your separation
from service ending on March 15 of the following calendar year) or that can be
paid to you, during the twelve (12)-month severance period, in compliance with
the applicable requirements of Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations issued under Code Section 409A.   6.   The Parties agree that except
as amended by this Agreement, all other provisions of the Employment Agreement
between you and Apollo shall remain in full force and effect.   7.   You are and
shall be solely responsible for any federal, state and local taxes that may be
owed by you by virtue of the receipt of any portion of the Severance Benefits
set forth in Section 8 of the Employment Agreement (as amended above), including
(without limitation) any taxes that you may incur under Section 409A of the
Internal Revenue Code (or any State tax law equivalent). You agree to indemnify
and hold Apollo harmless from any and all liability, including, without
limitation, all penalties, interest and other costs that may be imposed by the
Internal Revenue Service or other federal or state governmental agencies
regarding any tax obligations that may arise from the monetary consideration
made to you under this Agreement. You have been advised to consult with an
attorney and a tax advisor prior to executing this Agreement.   8.   If any
provision of this Agreement is held by a court of competent jurisdiction to be
invalid, void, or unenforceable for whatever reason, the remaining provisions of
this Agreement shall nevertheless continue in full force and effect without
being impaired in any manner whatsoever.   9.   The construction, interpretation
and performance of this Agreement shall be governed by the laws of the State of
Arizona, and any dispute regarding the terms of this Agreement shall be brought
in the courts of the State of Arizona.

4



--------------------------------------------------------------------------------



 



  10.   Except as modified by this Agreement, all the terms and provisions of
your Employment Agreement shall continue in full force and effect in accordance
with the terms of such Employment Agreement. This Agreement and the Employment
Agreement constitute the sole and entire agreement between the parties hereto,
and supersede any and all understandings and agreements made prior hereto, if
any. There are no collateral understandings, representations, or agreements
other than those contained herein. No provision of this Agreement shall be
amended, waived or modified except by an instrument in writing, signed by the
parties hereto.   11.   You have read and understand the contents of this
Agreement and affirm that no representations other than those contained herein
have been made to induce or influence your execution of the Agreement, and that
you execute this Agreement knowingly and voluntarily and upon independent advice
of your own choosing.

                  /s/ Rob Wrubel       OCT. 31, 2008                   Rob
Wrubel       Date    
 
                APPROVED AND ACCEPTED:
APOLLO GROUP, INC.            
 
               
By:
  /s/ Joseph L. D’Amico       OCTOBER 31, 2008    
 
               

5